DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1, 8-26, 31, and 33-53 are all the claims.
2.	Claims 1, 17, 22, 37, and 49 are amended and Claims 2-7, 27-30, and 32 are canceled in the Reply of 5/5/2021.
3.	The preliminary amendment to the specification of 3/28/2019 is entered.

Election/Restrictions
4.	Applicant’s election without traverse of Group I (Claims 1, 8-25 and 50) in the reply filed on 5/5/2021 is acknowledged.
5.	Claims 26, 31, 33-49 and 51-53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/5/2021.
6.	Applicant’s election without traverse of species for Group V substitutions and SEQ ID NOS: 30 and 31 in the reply filed on 5/5/2021 is acknowledged.
7.	Claims 1, 8-25 and 50 are all the claims under examination.

Information Disclosure Statement
8.	The IDS’ of 3/28/2019, 5/20/2019, 12/31/2019, 6/23/2020 and 6/10/2021 have been considered and entered. The initialed and dated 1449 forms are attached.

Drawings
9.	New corrected drawings for Figures 34A and 34B in compliance with 37 CFR 1.121(d) are required in this application because the sequences are illegible for both copies of the drawing sets furnished for this application on 3/28/2019.
	New corrected drawings for Figures 10 and 11 in compliance with 37 CFR 1.121(d) are required in this application because the figures recite “Herceptin” which is a trademark/tradename used in commerce and is required to be identified by its status. 
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Specification
10.	The disclosure is objected to because of the following informalities:
a) The use of the term, e.g., Tris, Herceptin, Sepharose, TSKgel, TIANGEN, Phusion, Gene Pulser XCell, etc., which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent 
  b) The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See p. 49. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 1, 8-25 and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) Claims 1, 8-25 and 50 are indefinite for the phrase “Group V a)-h): Group V” in Claim 1, which adds no material and/or technical meaning to the structures set forth in each of elements a) – h) much less the overall structure for the heterodimer. The duplication of the term “Group V” is redundant, confusing and non-essential.
b) Claims 1, 8-25 and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the structural aspects of the claimed invention that contribute(s) to the dimerization affinity being of a higher amount, and inclusive of superbinding, wherein the joining/dimerization are claimed as two separate parts: one or more sulfide bonds present anywhere within each of the first and second polypeptides (joining); and the amino acid substitutions at T336 and D339 in the first polypeptide and the amino acid substitutions at L351, Y407 and K409. The meaning of the phrase “have higher dimerization affinity” is unclear absent the correlation as to what aspect of the structure as a whole renders the dimerization affinity being higher than “self”. It is not clear if the CH3 domain mutations alone or in combination with the joining of the polypeptides by one or more disulfide bonds are what contribute to higher affinity dimerization.
c) Claims 1, 8-25 and 50 are indefinite for the phrase “have higher dimerization affinity”. Multiple different methods exist to measure KD or affinity (BiaCore, Scatchard Plot analysis, competitive ELISA, etc) which lead to different parametric results for the same antibody. A given polypeptide may thus fall within or outside of the claimed scope depending on which assay is used, rendering the scope of the claims ambiguous.
d) Claims 23-24 are indefinite for the phrase “capable of binding.” The phrase implies that some undefined structure or condition is what predicates whether binding does or does not occur. Capacity and capability suggest that the binding may sometimes occur but not always, and what determines the degree or amount of binding is not definite by the use of the phrase.
	 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
12.	Claims 1, 8-25 and 50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The claims read on a genus of heterodimeric structures comprising a genus of recognition moieties linked to a genus of FcR-binding members comprising a first and second polypeptide, where each comprises designated amino acid substituted residues in the CH3 region for each of the polypeptides along with the polypeptides comprising one or more disulfide bonds resulting in joinder of the polypeptides. The claims require the composite polypeptides as a whole to have a higher dimerization affinity than the corresponding like polypeptides. The dimerization affinity is unlimited in range and scope. As discussed above under the 112, 2nd rejection, the claims are ambiguous, but more than that, they are not supported by a reasonable number of examples showing just any affinity above that for the self- association of the same or corresponding polypeptide.
	Figures 9, 14 and 21 show the binding affinity for representative heterodimers of the invention represented by EC50 values as 16.51 nM, 0.280 nM, and 0.158 nM, respectively. The data do not support ranges beyond those for the heterodimeric prototypes shown in the specification.	


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

13.	Claims 1, 8 -19 and 50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 5-11 and 19 of copending Application No. 16/461646 (reference application 20190367633). Although the claims at issue are not identical, they are not patentably distinct from each other because the species of the generic reference Claim 1 for an heterodimeric bispecific antibody of the against HER2 and PD-1 and in having the amino acid substitutions in the first polypeptide at residues T366 and D399 and the substitutions at residues L351, Y407 and K409 of the second polypeptide anticipate and render obvious the instant claims in view of reference Claim 2 reciting the substitutions for each of the positions T366, D399, L351, Y407 and K409 and reference Claim 3 reciting elements a)-h):


    PNG
    media_image1.png
    631
    903
    media_image1.png
    Greyscale
and which are identical to the elements in instant amended claim 1.
	Reference Claim 1 for an Fc domain teaches instant Claim 8.
	Reference Claim 1 for a heterodimeric bispecific teaches instant Claim15.
Reference Claim 5 is the identical to instant claim 18.
Reference Claim 6 for an IgG Fc chain teaches instant Claims 9 and 10.
Reference Claim 7 and 9 for Fab and scfv teaches instant Claim 11 and 16.
Reference Claim 8 for all Fab domains teaches instant Claims 12 and 14.
	Reference Claim 10 for different Fabs teaches instant Claims 13 and 19.
	Reference Claim 19 for a composition teaches instant Claim 50.
	Reference Claim 11 for the weight ratio teaches instant Claim 17.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

14.	Claims 1, 8, 11-19 and 50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, 9-10 and 24 of copending Application No. 16/769,108 (reference application 20210230277). Although the claims at issue are not identical, they are not patentably distinct from each other because the species of the generic reference Claim 1 for an heterodimeric bispecific antibody of the against PD-L1 and CD47 and in having the amino acid substitutions in the first polypeptide at residues T366 and D399 and the substitutions at residues L351, Y407 and K409 of the second polypeptide anticipate and render obvious the instant claims in view of reference Claim 2 reciting the substitutions for each of the positions T366, D399, L351, Y407 and K409 and reference Claim 3 reciting elements a)-h):

    PNG
    media_image2.png
    1048
    926
    media_image2.png
    Greyscale
 and which are identical to the elements in instant amended claim 1.
	Reference Claim 1 for an Fc domain teaches instant Claim 8.
	Reference Claim 1 for a heterodimeric bispecific teaches instant Claims 14-15.
Reference Claim 5 is the identical to instant claim 18.
Reference Claim 6 for antibody fragments teaches instant Claims 11-13, 16.
Reference Claim 7 and 9 for Fab and scfv teaches instant Claim 11 and 16.
	Reference Claim 9 for the bispecific having different light and heavy chains teaches instant Claim 19.
Reference Claim 10 for the weight ratio teaches instant Claim 17.
	Reference Claim 24 for a composition teaches instant Claim 50.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

15.	Claims 1, 8-19, and 50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 29 of copending Application No. 16/968677 (reference application 20210040193). Although the claims at issue are not identical, they are not patentably distinct from each other because the species of the generic reference Claim 1 for an heterodimeric bispecific antibody of the against VEGF and PD-L1 and in having the amino acid substitutions in the first polypeptide at residues T366 and D399 and the substitutions at residues L351, Y407 and K409 of the second polypeptide anticipate and render obvious the instant claims in view of reference Claim 2 reciting the substitutions for each of the positions T366, D399, L351, Y407 and K409 and reference Claims 3 and 29 reciting elements a)-h):

    PNG
    media_image3.png
    713
    851
    media_image3.png
    Greyscale

	and which are identical to the elements in instant amended claim 1.
	Reference Claim 1 for an Fc domain teaches instant Claim 8.
	Reference Claim 1 for a heterodimeric bispecific teaches instant Claims 14-15.
Reference Claim 4 is the identical to instant claim 18.
Reference Claim 5 for Fc from IgG teaches instant Claims 9-10 and 19.
Reference Claim 6 for antibody fragments teaches instant Claims 11-13, 16.
Reference Claim 7 and 8 for Fab and scfv teaches instant Claim 11 and 16.
	Reference Claim 9 for the bispecific having different light and heavy chains teaches instant Claim 19.
Reference Claim 10 for the weight ratio teaches instant Claim 17.
	Reference Claim 18 for a composition teaches instant Claim 50.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

16.	Claims 1, 8-19 and 50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 17 of copending Application No. 16/968241 (reference application 20210032343). Although the claims at issue are not identical, they are not patentably distinct from each other because the species of the generic reference Claim 1 for an heterodimeric bispecific antibody of the against VEGF and PD-L1 and in having the amino acid substitutions in the first polypeptide at residues T366 and D399 and the substitutions at residues L351, Y407 and K409 of the second polypeptide anticipate and render obvious the instant claims in view of reference Claim 2 reciting the substitutions for each of the positions T366, D399, L351, Y407 and K409 and reference Claim 3 reciting elements a)-h):


    PNG
    media_image4.png
    649
    868
    media_image4.png
    Greyscale
and which are identical to the elements in instant amended claim 1.
	Reference Claim 1 for an Fc domain teaches instant Claim 8.
	Reference Claim 1 for a heterodimeric bispecific teaches instant Claims 14-15.
Reference Claim 4 is the identical to instant claim 18.
Reference Claim 5 for Fc from IgG teaches instant Claims 9-10 and 19.
Reference Claim 6 for antibody fragments teaches instant Claims 11-13, 16.
Reference Claim 7 and 8 for Fab and scfv teaches instant Claim 11 and 16.
Reference Claim 9 for the weight ratio teaches instant Claim 17.
	Reference Claim 17 for a composition teaches instant Claim 50.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

17.	Claims 1, 8-19 and 50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 16/498223 (reference application 20200299412). Although the claims at issue are not identical, they are not patentably distinct from each other because because the species of the generic reference Claim 1 for an heterodimeric bispecific antibody of the against PD-1 and PD-L1 and in having the amino acid substitutions in the first polypeptide at residues T366 and D399 and the substitutions at residues L351, Y407 and K409 of the second polypeptide anticipate and render obvious the instant claims in view of reference Claim 2 reciting the substitutions for each of the positions T366, D399, L351, Y407 and K409 and reference Claim 3 reciting elements a)-h):

    PNG
    media_image5.png
    658
    819
    media_image5.png
    Greyscale

and which are identical to the elements in instant amended claim 1.
	Reference Claim 1 for an Fc domain teaches instant Claim 8.
	Reference Claim 1 for a heterodimeric bispecific teaches instant Claims 14-15.
Reference Claim 4 is the identical to instant claim 18.
Reference Claim 5 for Fc from IgG teaches instant Claims 9-10 and 19.
Reference Claim 6 for antibody fragments teaches instant Claims 11-13, 16.
Reference Claim 7 and 8 for Fab and scfv teaches instant Claim 11 and 16.
Reference Claim 9 for the light and heavy chains being different teaches instant claim 19.
Reference Claim 10 for the weight ratio teaches instant Claim 17.
	Reference Claim 18 for a composition teaches instant Claim 50.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
18.	No claims are allowed.
19.	The following peptide sequences are free from the art and supported by the specification: SEQ ID NOS: 16, 18, 20, 22, 24, 26, 28 or 30 on one polypeptide and SEQ ID NOS: 17, 19, 21, 23, 25, 29 or 31 on the other polypeptide.
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643